Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/610,601 filed on 11/4/19. Claims 14-27 are pending. Claims 1-13 have been cancelled due to a preliminary amendment. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 & 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20
Line 3: “said common active area”
There is insufficient antecedent basis for the claimed limitation.
Line 3: “said active areas”
There is insufficient antecedent basis for the claimed limitation.
Claim 25
Line 2: “a hydrodynamic machine”
This appears to be a double inclusion of the machine mentioned in claim 14. 
Claims 26 & 27 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16, 18, 19, 22, 23 & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0097268 to Laukemann (applicant cited reference).
Claim 14
Laukemann discloses in Fig 1,
A hydrodynamic machine, comprising: at least one bladed pump impeller; at least one bladed turbine impeller; a working chamber to be filled with a working medium and in which said at least one bladed pump impeller and said at least one bladed turbine impeller are disposed in order to hydrodynamically transmit torque and/or drive power from said at least one bladed pump impeller to said at least one bladed turbine impeller (e.g. not shown, but described paragraphs 5-9); a working medium inlet (e.g. 3 leads to inlet) for supplying the working medium into said working chamber; a working medium outlet for discharging the working medium out of said working chamber (e.g. not shown, but described in paragraphs 5-9); a bypass (e.g. 18) for the working medium that branches off from said working medium inlet (e.g. paragraph 17, bypassing hydrodynamic machine); a control valve (e.g. 9) disposed in said working medium inlet or in said bypass, said control valve used to change a working medium quantity flowing into said working chamber by adjusting a flow cross-section for the working medium flowing through said control valve; and said control valve is connected to said working medium inlet and/or said working medium outlet and actuated such that the flow cross-section of said control valve is variably adjusted in dependence on a working medium pressure in said working medium inlet and a working medium pressure in said working medium outlet (e.g. paragraph 82, teaches adjusting the valve based on working medium pressure changes).


Claim 15
The hydrodynamic machine according to claim 14, wherein said control valve has a valve body (e.g. 8) that is preloaded by means of a preload element (e.g. 12) and cooperates with a valve seat to limit and adjust the flow cross-section, wherein a preload force of said preload element may be varied (e.g. paragraph 87).
Claim 16
The hydrodynamic machine according to claim 14, wherein said control valve is disposed in said bypass (e.g. Fig. 1) and has a valve body (e.g. 8) that is preloaded by means of a preload element (e.g. 12) and cooperates with a valve seat to limit and adjust the flow cross-section, wherein said preload element acts on said valve body in a closing direction of said control valve, and said valve body is subjected to a force contrary to a preload force of said preload element in dependence on the working medium pressure in said working medium inlet and said working medium outlet (e.g. paragraph 87, flow cross section adjusted based on changes in opening of 3 as shown Figs 1-3).
Claim 18
The hydrodynamic machine according to claim 16, wherein said control valve is a piston spool valve (e.g. 5, Fig. 1).
Claim 19
The hydrodynamic machine according to claim 16, wherein said preload element is a compression spring (e.g. 12 or 13).


Claim 22
The hydrodynamic machine according to claim 14, wherein said hydrodynamic machine is a hydrodynamic converter; and further comprising at least one bladed guide wheel disposed in said working chamber, in addition to said at least one bladed pump impeller and said at least one bladed turbine impeller (e.g. paragraph 6).
Claim 23
The hydrodynamic machine according to claim 22, wherein said hydrodynamic converter is configured as an actuating converter, having an actuating member with which a torque ratio of the torque applied to said at least one bladed pump impeller and said at least one bladed turbine impeller may be varied, said actuating member being formed by blades of said at least one bladed pump impeller and/or of said bladed guide wheel which are adjustable relative to a flow of the working medium in said working chamber (e.g. paragraphs 5-9).
Claim 25
A drive train, comprising: a hydrodynamic machine according to claim 14; a working medium supply having a working medium pump, said working medium pump connected to said working medium inlet with a pressure side in a working medium-conducting manner in order to supply said hydrodynamic machine with a pressurized working medium; and a working medium sump from which said working medium pump is connected at least indirectly to a suction side, said bypass with said control valve opening directly or indirectly into said working medium sump (e.g. not shown, but described in paragraph 82).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0097268 to Laukemann.
Claim 24
Laukemann teaches a hydrodynamic machine with a bladed pump impeller, bladed turbine impeller, working chamber, working medium inlet, working medium outlet, bypass and a control valve. However Laukemann does not teach the preload force of the preload element can be varied manually. It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to manually vary the preload force of the preload element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA1980).
s 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0097268 to Laukemann in view of DE 10 2011 018236 to Graf (applicant cited references).
Claim 26
Laukemann teaches a hydrodynamic machine with a bladed pump impeller, bladed turbine impeller, working chamber, working medium inlet, working medium outlet, bypass and a control valve. However Laukemann does not teach that a parallel mechanic branch in the form of a planetary gear set is disposed to feed power to an output shaft. Graf however, teaches a similar hydrodynamic machine in parallel with a planetary gear set (e.g. 11). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of a planetary gear set combined with the hydrodynamic machine as taught by Graf to the invention of Laukemann to achieve the predictable result of providing torque reduction to an output shaft.
Claim 27
The drive train according to claim 26, further comprising: a drive assembly rotating at a constant speed (e.g. Graff 2); and a working machine rotating at a variable speed (e.g. Graff 3) and connected at least indirectly to said output shaft.


Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HUAN LE/Primary Examiner, Art Unit 3659